UNITED STATES of America, Plaintiff-Appellee,

                                                      v.
                                Mohamed SIDDIQUI, Defendant-Appellant.

                                                No. 98-6994.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                               Dec. 15, 2000.

Appeal from the United States District Court for the Southern District of Alabama, No. 97-00085-CR-1),
Richard W. Vollmer, Judge.

Before COX and HULL, Circuit Judges, and GEORGE*, District Judge.
         GEORGE, District Judge:

         Mohamed Siddiqui appeals his convictions for fraud and false statements to a federal agency, and
obstruction in connection with a federal investigation. Siddiqui challenges the district court's admission into

evidence of e-mail and foreign depositions.

I.       Background
         The National Science Foundation ("NSF") is a congressionally established federal agency. The NSF

presents the Waterman Award annually to an outstanding scientist or engineer, and consists of a $500,000
research grant. To become eligible for the Waterman Award, candidates are nominated by a nominator who
completes and submits a form to the NSF, and recruits four outside references to support the candidate. The

nominator identifies the references on the form, and sends forms to the references for letters to be submitted
on behalf of the nominee.
         On December 15, 1996, Susan Fannoney, Executive Secretary of the Waterman Award, received a

form indicating that Dr. Hamuri Yamada was nominating Mohamed Siddiqui, an Indian citizen, and at that
time a visiting professor at the University of South Alabama, for the award. The nomination form listed three

references, Dr. von Gunten, James Westrick and Dr. Mysore. Along with the nomination form, Ms. Fannoney

received a reference form apparently signed by von Gunten, recommending Siddiqui for the Waterman

Award. In addition, Fannoney received by fax a letter of reference from James Westrick.

         On January 14, 1997, Fannoney received a letter from von Gunten addressed to the Waterman



     *
      Honorable Lloyd D. George, District Judge for the District of Nevada, sitting by designation.
Awards Committee.        The letter stated that von Gunten had received confirmation for a letter of

recommendation in support of Siddiqui, but that he had never sent such a letter. Fannoney alerted the
Inspector General's office, which began an investigation. On February 7, 1997, Fannoney received a fax from

Siddiqui stating that he was withdrawing his name from consideration for the award.

        On February 18, 1997, Jodi Saltzman, a special agent with the NSF interviewed Siddiqui at Siddiqui's

office at the University of South Alabama. During the interview, Siddiqui signed a statement admitting that
he had nominated himself for the Waterman Award, but that he had permission from Yamada and von Gunten

to submit forms on their behalf.         Siddiqui also acknowledged in the statement that Westrick had
recommended Siddiqui for a different award, the PECASE Award, but that Siddiqui had changed the wording

of the letter to apply to the Waterman Award. Siddiqui was indicted on April 29, 1997.

        Before trial, the government moved the court to allow the taking of the depositions of Yamada, who
resided in Japan, and von Gunten, who resided in Switzerland. In support of the motion, the government
provided Agent Saltzman's affidavit indicating that von Gunten had stated outright that he would not come

to the United States to testify, and that Yamada would not be able to testify in the United States because of
conflicts with personal commitments.

        Siddiqui opposed the taking of the depositions on the grounds that the witnesses' personal presence
at trial was necessary, and that Indian travel restrictions for its citizens residing abroad prevented him from
traveling to Japan and Switzerland. Specifically, Siddiqui asserted that because of religious persecution in

India his travel to Japan or Switzerland related to the criminal action would put his family members still living
in India at risk. The magistrate judge ruled that the government had carried its burden of showing that

Yamada and von Gunten would be unavailable to appear at trial, and instructed that Siddiqui's fear of
obtaining a travel visa from India because of the threat of persecution of family members should not preclude

the taking of the foreign depositions.

        Yamada's deposition was taken in Japan on March 6, 1998. At government expense, Siddiqui's
counsel attended the deposition and cross-examined the witness, but was not in telephonic contact with

Siddiqui during the deposition. Yamada testified that on February 1, 1997, she received an e-mail stating that

if she received a phone call from the NSF to "please tell good words about me." Yamada testified that she

knew the e-mail was from Siddiqui because the name on the e-mail had Siddiqui's sender address, and it
ended with the name "Mo" which Siddiqui had previously told her was his nickname, and which he had used

in previous e-mail.
        Yamada further testified that she never signed or submitted a Waterman Award form on behalf of

Siddiqui, nor had she given Siddiqui permission to sign her name to the form. On February 22, 1997,
Yamada received another e-mail from Siddiqui requesting that she prepare a letter indicating that she had

permitted Siddiqui to sign the nomination form on her behalf. Yamada testified that during that time period

Siddiqui had also contacted her by phone making the same request, and that she recognized his voice. On

February 28, 1997, Yamada sent an e-mail to Agent Saltzman stating that she had permitted Siddiqui to sign
on her behalf. Yamada later admitted to Saltzman that she had not given Siddiqui permission to sign, but had

made the earlier representation because she thought Siddiqui would go to jail.
        During cross-examination of Yamada at the deposition, Siddiqui's counsel introduced an e-mail from

Yamada to Siddiqui. This e-mail contained the same e-mail address for Siddiqui as the e-mail received by

Yamada and von Gunten apparently from Siddiqui.
        Von Gunten's video deposition was taken in Switzerland. At government expense, Siddiqui's counsel
attended the deposition and cross-examined von Gunten.            During the deposition, Siddiqui was in

communication with his counsel by telephone. Von Gunten testified at the deposition that he had not
submitted a letter of recommendation in favor of Siddiqui for the Waterman Award, and that he had not given

Siddiqui permission to submit such a letter in his name.
        Von Gunten further testified that on February 24, 1997, he received an e-mail from what appeared
to be Siddiqui's e-mail address asking him to tell the NSF that Siddiqui had permission to use von Gunten's

name. Von Gunten replied by e-mail to the address that he could not tell the NSF anything but the truth. Von
Gunten also testified that during the same time period as the exchange of e-mail he spoke with Siddiqui by

phone two or three times. In those conversations, in which Siddiqui identified himself and von Gunten
recognized his voice, Siddiqui urged von Gunten to change the statements that he had made to the NSF that

Siddiqui did not have permission to use von Gunten's name. Von Gunten refused those requests.

        During trial, the district court allowed the depositions to be read into evidence, and admitted the
e-mail into evidence.

II.     Discussion

        Siddiqui assigns four errors to the proceedings below. He claims that the district court abused its
discretion by allowing the government to offer the e-mail into evidence without proper authentication, and

over Siddiqui's hearsay objections. Siddiqui further claims that the district court erred by admitting Yamada's

and von Gunten's depositions because Siddiqui was not present at the depositions, and because the court did
not insure that Siddiqui be allowed to enter Japan and Switzerland to attend the depositions. Finally, Siddiqui

claims that the district court erred by admitting Yamada's and von Gunten's depositions without a showing
that the deponents were unavailable for trial.

         We review the district court's authentication rulings for abuse of discretion. United States v. Mendez,

117 F.3d 480, 484 (11th Cir.1997). In the absence of a contemporaneous objection, hearsay claims are

reviewed under the plain error doctrine. United States v. Hernandez, 896 F.2d 513, 523 (11th Cir.), cert.

denied, 498 U.S. 858, 111 S.Ct. 159, 112 L.Ed.2d 125 (1990). We review the district court's authorization

of foreign depositions for abuse of discretion, United States v. Drogoul, 1 F.3d 1546, 1552 (11th Cir.1993),

and give plenary review to claims of constitutional error for a failure to show the unavailability of an

out-of-court declarant. United States v. McKeeve, 131 F.3d 1, 7 (1st Cir.1997).

A.      Authentication of the E-mail

         Under Fed.R.Evid. 901(a), documents must be properly authenticated as a condition precedent to
their admissibility "by evidence sufficient to support a finding that the matter in question is what its proponent
claims." A document may be authenticated by "[a]ppearance, contents, substance, internal patterns, or other

distinctive characteristics, taken in conjunction with circumstances." Fed.R.Evid. 901(b)(4); United States

v. Smith, 918 F.2d 1501, 1510 (11th Cir.1990) ("[t]he government may authenticate a document solely

through the use of circumstantial evidence, including the document's own distinctive characteristics and the

circumstances surrounding its discovery"), cert. denied sub nom., Hicks v. United States, 502 U.S. 849, 112

S.Ct. 151, 116 L.Ed.2d 117 (1991), and cert. denied sub nom., Sawyer v. United States, 502 U.S. 890, 112

S.Ct. 253, 116 L.Ed.2d 207 (1991). A district court has discretion to determine authenticity, and that

determination should not be disturbed on appeal absent a showing that there is no competent evidence in the

record to support it. United States v. Munoz, 16 F.3d 1116, 1120-21 (11th Cir.), cert. denied sub nom.,

Rodriguez v. United States, 513 U.S. 852, 115 S.Ct. 153, 130 L.Ed.2d 92 (1994).

         In this case, a number of factors support the authenticity of the e-mail. The e-mail sent to Yamada

and von Gunten each bore Siddiqui's e-mail address "msiddiquo @jajuar1.usouthal.edu" at the University

of South Alabama. This address was the same as the e-mail sent to Siddiqui from Yamada as introduced by
Siddiqui's counsel in his deposition cross-examination of Yamada. Von Gunten testified that when he replied

to the e-mail apparently sent by Siddiqui, the "reply-function" on von Gunten's e-mail system automatically

dialed Siddiqui's e-mail address as the sender.
        The context of the e-mail sent to Yamada and von Gunten shows the author of the e-mail to have been

someone who would have known the very details of Siddiqui's conduct with respect to the Waterman Award
and the NSF's subsequent investigation. In addition, in one e-mail sent to von Gunten, the author makes

apologies for cutting short his visit to EAWAG, the Swiss Federal Institute for Environmental Science and

Technology. In his deposition, von Gunten testified that in 1994 Siddiqui had gone to Switzerland to begin

a collaboration with EAWAG for three or four months, but had left after only three weeks to take a teaching
job.

        Moreover, the e-mail sent to Yamada and von Gunten referred to the author as "Mo." Both Yamada
and von Gunten recognized this as Siddiqui's nickname. Finally, both Yamada and von Gunten testified that

they spoke by phone with Siddiqui soon after the receipt of the e-mail, and that Siddiqui made the same

requests that had been made in the e-mail. Considering these circumstances, the district court did not abuse
its discretion in ruling that the documents were adequately authenticated.

B.      Hearsay Challenge to Admission of the E-mail
        Siddiqui argues that the e-mail addressed to Yamada and von Gunten was erroneously allowed into

evidence over hearsay objections. The government responds that Siddiqui posed no hearsay objections to
the e-mail, and the issue therefore should be reviewed for plain error. In the portions of the record identified
by Siddiqui as hearsay objections to the e-mail (R4-39, 174, R5-266), Siddiqui's counsel objects based on the
government's failure to show with reliability who sent the e-mail. Because these objections go to

authentication, and are not hearsay objections, Siddiqui's assignment of error lacks merit.
         Even if Siddiqui had preserved hearsay objections to the introduction of the e-mail, however, the

district court would have been within its discretion in denying the objections. The e-mail was properly

authenticated. Those sent by Siddiqui constitute admissions of a party pursuant to Fed.R.Evid. 801(d)(2)(A),
and those between Siddiqui and Yamada unrelated to the NSF investigation are non-hearsay admitted to show
Siddiqui's and Yamada's relationship and custom of communicating by e-mail.

C.      Admission of Foreign Depositions

        Siddiqui argues that the admission of Yamada's and von Gunten's depositions taken outside of

Siddiqui's presence violated the confrontation clause of the Sixth Amendment. Specifically, Siddiqui
contends that the government failed to make a diligent effort to ensure Siddiqui's attendance at the

depositions, and did not provide Siddiqui with the opportunity to confer with his attorney during the Yamada

deposition.
         Depositions, particularly those taken in foreign countries, are generally disfavored in criminal cases.

United States v. Mueller, 74 F.3d 1152, 1156 (11th Cir.1996). Nevertheless, depositions are authorized

"when doing so is necessary to achieve justice and may be done consistent with the defendant's constitutional

rights." Id. See Fed.R.Crim.P. 15.

         In this case, the magistrate judge ruled that Siddiqui had the choice of attending the depositions at

the risk of possibly placing his family in jeopardy in India, or waiving his confrontation right and allowing

the depositions to be attended by his attorney. Siddiqui made no request of the magistrate judge or the

government to assist him in removing barriers so that he could attend the depositions, which suggests that
Siddiqui made a calculated decision not to alert Indian authorities by seeking to lift travel restrictions. Indeed,
in the face of the possible threat to Siddiqui's family, it would have been improvident for the government to

proceed on international fronts absent Siddiqui's express consent. After failing to authorize the government

to proceed on his behalf, Siddiqui cannot now claim that his confrontation rights were violated by the
government's failure to act unilaterally.

        Siddiqui's counsel attended Yamada's and von Gunten's depositions at government expense. In each
deposition, oaths were administered to the witnesses, counsel had an unlimited opportunity for direct and
cross examination, objections were made and preserved for trial, a judicial officer presided, and transcripts

were provided. Siddiqui was in contact by telephone with counsel during the von Gunten deposition. Except
for the lack of telephone contact with counsel during the Yamada deposition, Siddiqui does not challenge any

other aspect of the manner of the taking of the depositions, nor does he suggest that the law of the host
countries was violated in any respect.
         The Eleventh Circuit has recognized the approval of foreign depositions even "where the proceeding

was in a foreign language and conducted by a judicial officer rather than counsel." Mueller, at 1157 (citing

United States v. Salim, 855 F.2d 944, 954-55 (2d Cir.1988)). In the absence of any indication that the manner

of the Yamada examination was so incompatible with principles of fairness or prone to inaccuracies or bias

as to render the testimony inherently unreliable, see Salim, 855 F.2d at 953, and in view of Siddiqui's decision

not to pursue attending the deposition, the lack of telephone contact between Siddiqui and his lawyer during

the deposition does not amount to a violation of the confrontation clause.

D.      Unavailability of Yamada and von Gunten

         Siddiqui argues that his Sixth Amendment confrontation rights were violated when the district court
found that Yamada and von Gunten were unavailable to testify at trial before admitting their depositions. The

standard for unavailability is whether the witness' attendance could be procured "by process or other
reasonable means." Fed.R.Evid. 804(a)(5). In criminal cases, the Sixth Amendment requires the government

to show (1) that the out-of-court declarant is unavailable to testify despite its good faith efforts to obtain his

presence at trial, and (2) that the out-of-court statements bear sufficient indicia of reliability to provide the

jury with an adequate basis for evaluating their truth. United States v. Chapman, 866 F.2d 1326, 1330 (11th

Cir.), cert. denied, 493 U.S. 932, 110 S.Ct. 321, 107 L.Ed.2d 312 (1989). The lengths to which the

government must go to produce a witness is a matter of reasonableness. Ohio v. Roberts, 448 U.S. 56, 74,

100 S.Ct. 2531, 65 L.Ed.2d 597 (1980).

         During his deposition, von Gunten unequivocally stated that it would be impossible for him to travel

to the United States for the trial. On May 11, 1998, the government faxed a letter to von Gunten explaining
that the case against Siddiqui would be much stronger if he could attend the trial, and that it would pay von
Gunten's expenses to attend the trial. On May 13, 1998, von Gunten sent a fax to the government confirming

that he would not be able to testify at the trial. The government, therefore, has shown that von Gunten was
unavailable to testify despite the government's good faith efforts to obtain his presence at trial.
        As to Yamada, the government points out that the district court had before it the affidavit of the NSF
agent Saltzman, who stated her belief that, based on both Yamada's numerous reasons given for not traveling
to the United States to testify, she would not testify at trial regardless of when it was scheduled. The

government also submits that when pressed for a definite answer to whether she would attend the trial,
Yamada stated, "I don't want to go, if possible." On May 11, 1998, the government faxed to Yamada the
same message that it sent to von Gunten, urging Yamada's attendance at trial beginning on May 14, 1998.

On May 15, 1998, the government received an overnight mail response from the center where Yamada

worked indicating that Yamada would be away from her office and unavailable to testify.

        Siddiqui responds that Yamada's testimony was at least equivocal, and that Yamada several times
expressed a willingness to attend trial. For instance, moments before Yamada stated that she did not want

to attend trial, she also conveyed that she was annoyed by the case, and that she would attend, if necessary,
in order to have it finished. Siddiqui further argues that the overnight mail response from the center regarding

Yamada's unavailability was dated May 18, 1998, and that her testimony was needed on May 15, 1998.

         We find that the government made an adequate showing of Yamada's unavailability. Yamada was
initially indefinite during her deposition about whether her schedule would permit her to attend trial and

whether the university would give her permission, but her last word on the matter was "I don't want to go,
if possible." This was in direct response to the government's request that Yamada state whether she would

attend trial or not. Moreover, Yamada did not indicate a change of mind even after the government sent the

May 11, 1998, fax urging Yamada's trial attendance. Under such circumstances, the government would not

reasonably be expected to have done more.
        We also conclude that the out-of-court statements bear sufficient indicia of reliability to provide the

jury with an adequate basis for evaluating their truth. As previously stated, Yamada and von Gunten were
administered oaths in their depositions, counsel had an unlimited opportunity for direct and cross

examination, objections were made and preserved for trial, a judicial officer presided, and transcripts were

provided.
        AFFIRMED.